                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

 LACI PALMER,                                 §
                                              §
               Plaintiff,                     §
                                              §
 v.                                           §
                                                      Case No. 2:18-cv-00440-JRG-RSP
                                              §
 WILEY COLLEGE and OMEGA PHI                  §
 PSI,                                         §
                                              §
               Defendants.                    §

                                          ORDER

        Before the Court is the Report and Recommendation of Magistrate Judge Payne

dated September 20, 2019 (Dkt. No. 49), which recommends that Defendant Omega Phi Psi’s

Amended Motion to Dismiss for Failure to State a Claim (Dkt. No. 32) be DENIED. Since no

objections have been filed and because the Court agrees with the reasoning provided within the

Report, the Recommendation is ADOPTED. It is therefore ORDERED that Defendant

Omega Phi Psi’s Amended Motion to Dismiss for Failure to State a Claim (Dkt. No. 32) is

DENIED.

      So Ordered this
      Oct 15, 2019
